Title: The Committee of Conference: Report to Congress, 17 September 1776
From: Committee of Conference
To: Congress


The committee returned to Philadelphia on the morning of September 13. On the same day it gave an oral report to Congress, and was asked for a written one as soon as possible. The latter was presented on the 17th, and the same committee was ordered to publish it with other documents relating to the negotiations. The report needs no annotation of its substance; the background of the meeting is discussed in earlier headnotes, and the most complete account of what took place is above, September 11, 1776.
 
Sept 17. [1776]
In Obedience to the order of Congress we have had a meeting with Lord Howe. It was on Wednesday last upon Staten island opposite to Amboy where his lordship received and entertained us with the utmost politeness.
His Lordship opened the Conversation by acquainting us that though he could not treat with us as a committee of Congress yet as his powers enabled him to confer and consult with any private gentlemen of influence in the colonies on the means of restoring peace between the two countries he was glad of this opportunity of conferring with us on that subject, if we thought ourselves at liberty to enter into a conference with him in that character.

We observed to his lordship that as our business was to hear he might consider us in what light he pleased and communicate to us any propositions he might be authorised to make for the purpose mentioned; but that we could consider ourselves in no other character than that in which we were placed by the order of Congress.
His lordship then entered into a discourse of considerable length which contained no explicit proposition of peace except one viz. That the colonies should return to their allegiance and obedience to the government of great Britain. The rest consisted principally of assurances that there was an exceeding good disposition in the King and his ministers to make that government easy to us, with intimations that in case of our submission, they would cause the offensive acts of parliament to be revised and the instructions to Governors to be reconsidered, that so if any just causes of complaint were found in the acts or any errors in government were perceived to have crept into the instructions they might be amended or withdrawn.
We gave it as our opinion to his lordship that a return to the domination of great Britain was not now to be expected. We mentioned the repeated humble petitions of the colonies to the King and parliament, which had been treated with contempt and answered only by additional injuries, the unexampled patience we had shewn under their tyrannical government and that it was not till the last act of parliament, which denounced war against us and put us out of the King’s protection that we declared our independance. That this declaration had been called for by the people of the colonies in general; that every colony had approved of it when made and all now considered themselves as independant states and were settling or had settled their governments accordingly, so that it was not in the power of Congress to agree for them that they should return to their former dependant state. That there was no doubt of their inclination to peace and their willingness to enter into a treaty with Britain, that might be advantageous to both countries. That though his lordship had at present no power to treat with them as independant states, he might, if there was the same good disposition in Britain, much sooner obtain fresh powers from thence for that purpose than powers could be obtained by Congress from the several colonies to consent to a submission. His lordship then saying that he was sorry to find that no accommodation was like to take place put an end to the conference.
Upon the whole it did not appear to your committee, that his lordship’s commission contained any other authority of importance than what is expressed in the act of parliament, viz. that of granting pardons with such exceptions as the commissioners shall think proper to make and of declaring America or any part of it to be in the King’s peace upon submission. For as to the power of enquiring into the state of America, which his lordship mentioned to us and of conferring and consulting with any persons the commissioners might think proper and representing the result of such conversations to the Ministry, who, provided the colonies would subject themselves, might after all, or might not, at their pleasure, make any alterations in the former instructions to governors or propose in parliament any amendments of the acts complained of, we apprehended any expectation from the effect of such a power would have been too uncertain and precarious to be relyed on by America, had she still continued in her state of dependance.
Ordered that the above be published.
  Extract from the minutes.Chas Thomson secy.
    By order of CongressJohn Hancock Presidt.
